Examiner’s Comments
Instant office action is in response to communication filed 02/28/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-30 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “participating in a registration procedure with an access and mobility management function; transmitting to the access and mobility management function, as part of the registration procedure, an indication of one or more single network slice selection assistance information or a network slice selection assistance information; receiving a control message from the access and mobility management function as part of the registration procedure, wherein the control message includes one or more encrypted single network slice selection assistance information values or an encrypted network slice selection assistance information value based at least in part on the indication; and transmitting, during a radio resource control (RRC) idle state with respect to a network device, the encrypted one or more single network slice selection assistance information values or the encrypted network slice assistance information value to a basc station the network device as part of a message.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Ryu Jinsook (US Pre-Grant Publication No: 20190364541) teaches “configuring, by a network node, a resource of a user equipment (UE) in a wireless communication system including receiving resource preference information of the UE; configuring a resource for the UE based on the resource preference information; and transmitting, to the UE, a result of configuring the resource for the UE, wherein the configuring of the resource for the UE based on the resource preference information includes, when a plurality of resource operation units in which an entire available resource range is divided into a predetermined number is configured for the UE, selecting a specific resource operation unit among the plurality of resource operation units according to the resource preference information of the UE.” but does not teach the indicated subject matter above.

Another art of record Bai (20130097284) teaches “The invention proposes a method of file transmission based on distributed storage in a wireless communication network in order to meet the requirement of a user for a new service. In an embodiment of the invention, a method of file uploading includes the steps of: S11. a user equipment transmitting slice metadata information of a file to the control node to request for uploading the file to a destination; S12. the user prediction system predicating a movement of the user equipment and determining a plurality of storage wireless access nodes of the user equipment according to the movement; S13. the control node confirming the request regarding the uploading; S14. the user equipment transmitting slices of the file to the storage wireless access nodes; and S15. the storage wireless access nodes receiving and storing the slices of the file from the user equipment. With the technical solution of the invention, a file can be transmitted over a wireless communication network at a higher speed.” but also does not teach the indicated subject matter above.
Another art of record Basu (20200092727) teaches “Apparatuses, methods, and systems are disclosed for integrity protection for a packet data unit. One method includes determining a first portion of a packet data unit, wherein the packet data unit includes the first portion and a second portion. The method includes applying an integrity protection function to the first portion of the packet data unit to result in an integrity protection indicator without applying the integrity protection function to the second portion of the packet data unit. The method includes transmitting the packet data unit with the integrity protection indicator.” but also does not teach the indicated subject matter above.
Another art of record Jin (20200120580) teaches “This application provides a communication method, a network device, a terminal device, and a system. The communication method includes: obtaining, by a RAN device, information about at least one RAN network slice identifier; and sending, by 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492